Bloodworth, J.
The evidence in this ease is entirely circumstantial, and fails to connect the accused with the crime to the exclusion of every reasonable doubt, and the judge erred in overruling' the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Luke, J., concur.

The defendant, in his statement at the trial, said that he had nothing to do with the explosion, and was at home the entire night in question; that he had never seen Lovell, but had sent him word not to cut the timber unless he came and bought it and paid for it; that he (the defendant) consulted attorneys about bringing suit against Lovell for damages, but had no intention of doing him damage. Others testified that on the night in question the defendant was at home all night; that the wife of Enoch Waters, who lived there, was sick that night, and they were sitting up with her, and that in the morning, just before day, Waters and the defendant’s brother left there together to get some medicine for her. It was testified that before and after the time of the explosion the defendant’s buggy had a piece of wire wrapped around the right-hand rear wheel, over the tire, and that there was no impression of such a wire in the buggy tracks described by the witnesses for the State. It was also testified that about the time of the finding of the tracks one Williams was seen coming to the sawmill, and that he had tracks of the kind described by the witnesses for the State.
E. II. Williams, 8. F. Memory, for plaintiff in error.
II. L. Causey, solicitor, contra.